Case 1:19-cv-00349-RM-KMT Document 53 Filed 06/08/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 19–cv–00349–RM–KMT

  RAIN DESIGN, INC, and
  KOK HONG LYE,

         Plaintiffs,

  v.

  SPINIDO, INC.,
  GOMFFER, INC., and
  DOES 1-10, inclusive,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court upon consideration of Plaintiffs’ response (ECF No. 52) to

  the Order to Show Cause (“OSC”) (ECF No. 51). In the OSC, based on Plaintiffs’ failures to

  adhere to deadlines ordered by the Court, they were ordered to show cause why this action should

  not be dismissed without prejudice for failure to prosecute, to comply with the Federal Rules of

  Civil Procedure, and to comply with this Court’s Order of March 11, 2020. In response, Plaintiffs’

  counsel admits his failures, due to personal issues such as concerns that he had contracted Covid-

  19 (he did not), and requests this Court to (1) allow Plaintiffs another opportunity to properly

  effect service on Defendants; (2) impose monetary sanctions against Plaintiffs’ counsel; (3)

  permit counsel to withdraw and allow Plaintiffs to retain new counsel; or (4) dismiss this action

  without prejudice, which would allow Plaintiffs to refile this action.

         Upon consideration of the court record, including the fact that Plaintiffs have attempted to

  effect service and did so as permitted by a California court before the case was transferred to this
Case 1:19-cv-00349-RM-KMT Document 53 Filed 06/08/20 USDC Colorado Page 2 of 2




  District,1 and Fed. R. Civ. P. 1, the Court will allow Plaintiffs one final opportunity to properly

  obtain service on Defendants. Accordingly, it is ORDERED

             (1) That the Order to Show Cause (ECF No. 51) is DISCHARGED;

             (2) That Plaintiffs shall have 60 days from the date of this Order in which to properly

                 serve Defendants and file proof of service with the court; and

             (3) That Plaintiffs may move for an order of substituted service, pursuant to Fed. R. Civ.

                 P. 4 and Colo. R. Civ. P. 4, within 14 days of the date of this Order.

             DATED this 8th day of June, 2020.

                                                                 BY THE COURT:



                                                                 ____________________________________
                                                                 RAYMOND P. MOORE
                                                                 United States District Judge




  1
      Such service was not effective under Colorado law. (ECF No. 49.)

                                                            2
